


110 HR 3733 IH: National Foundation on Physical

U.S. House of Representatives
2007-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3733
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2007
			Mr. Sarbanes
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To establish a National Foundation on Physical Fitness
		  and Sports to carry out activities to support and supplement the mission of the
		  President’s Council on Physical Fitness and Sports.
	
	
		1.Short titleThis Act may be cited as the
			 National Foundation on Physical
			 Fitness and Sports Establishment Act.
		2.Establishment and
			 purpose of Foundation
			(a)EstablishmentThere
			 is established the National Foundation on Physical Fitness and Sports
			 (hereinafter in this Act referred to as the Foundation). The
			 Foundation is a charitable and nonprofit corporation and is not an agency or
			 establishment of the United States.
			(b)PurposesThe
			 purposes of the Foundation are—
				(1)in conjunction
			 with the President’s Council on Physical Fitness and Sports, to develop a list
			 and description of programs, events and other activities which would further
			 the goals outlined in Executive Order 12345 and with respect to which combined
			 private and governmental efforts would be beneficial; and
				(2)to
			 encourage and promote the participation by private organizations in the
			 activities referred to in subsection (b)(1) and to encourage and promote
			 private gifts of money and other property to support those activities.
				(c)Disposition of
			 Money and PropertyAt least annually the Foundation shall
			 transfer, after the deduction of the administrative expenses of the Foundation,
			 the balance of any contributions received for the activities referred to in
			 subsection (b), to the United States Public Health Service Gift Fund pursuant
			 to section 2701 of the Public Health Service
			 Act (42 U.S.C. 300aaa) for expenditure pursuant to the provisions of
			 that section and consistent with the purposes for which the funds were
			 donated.
			3.Board of
			 Directors of the Foundation
			(a)Establishment and
			 MembershipThe Foundation shall have a governing Board of
			 Directors (hereinafter referred to in this Act as the Board),
			 which shall consist of 9 members each of whom shall be a United States citizen
			 and—
				(1)3
			 of whom must be knowledgeable or experienced in one or more fields directly
			 connected with physical fitness, sports, or the relationship between health
			 status and physical exercise; and
				(2)6
			 of whom must be leaders in the private sector with a strong interest in
			 physical fitness, sports, or the relationship between health status and
			 physical exercise.
				The
			 membership of the Board, to the extent practicable, shall represent diverse
			 professional specialties relating to the achievement of physical fitness
			 through regular participation in programs of exercise, sports, and similar
			 activities. The Assistant Secretary for Health, the Executive Director of the
			 President’s Council on Physical Fitness and Sports, the Director for the
			 National Center for Chronic Disease Prevention and Health Promotion, the
			 Director of the National Heart, Lung, and Blood Institute, and the Director for
			 the Centers for Disease Control and Prevention shall be ex officio, nonvoting
			 members of the Board. Appointment to the Board or its staff shall not
			 constitute employment by, or the holding of an office of, the United States for
			 the purposes of any Federal employment or other law.(b)AppointmentsWithin
			 90 days from the date of enactment of this Act, the members of the Board will
			 be appointed. Three members of the Board will be appointed by the Secretary
			 (hereinafter referred to in this Act as the Secretary), 2 by the
			 majority leader of the Senate, 1 by the minority leader of the Senate, 2 by the
			 Speaker of the House of Representatives, 1 by the minority leader of the House
			 of Representatives.
			(c)TermsThe
			 members of the Board shall serve for a term of 6 years. A vacancy on the Board
			 shall be filled within 60 days of the vacancy in the same manner in which the
			 original appointment was made and shall be for the balance of the term of the
			 individual who was replaced. No individual may serve more than 2 consecutive
			 terms as a member.
			(d)ChairmanThe
			 Chairman shall be elected by the Board from its members for a 2-year term and
			 will not be limited in terms or service.
			(e)QuorumA
			 majority of the current membership of the Board shall constitute a quorum for
			 the transaction of business.
			(f)MeetingsThe
			 Board shall meet at the call of the Chairman at least once a year. If a member
			 misses 3 consecutive regularly scheduled meetings, that member may be removed
			 from the Board and the vacancy filled in accordance with subsection (c).
			(g)Reimbursement of
			 ExpensesMembers of the Board shall serve without pay, but may be
			 reimbursed for the actual and necessary traveling and subsistence expenses
			 incurred by them in the performance of the duties of the Foundation, subject to
			 the same limitations on reimbursement that are imposed upon employees of
			 Federal agencies.
			(h)LimitationsThe
			 following limitations apply with respect to the appointment of officers and
			 employees of the Foundation:
				(1)Officers and
			 employees may not be appointed until the Foundation has sufficient funds to pay
			 them for their service. No individual so appointed may receive pay in excess of
			 the annual rate of basic pay in effect for Executive Level V in the Federal
			 service.
				(2)The first officer
			 or employee appointed by the Board shall be the Secretary of the Board who
			 shall serve, at the direction of the Board, as its chief operating officer and
			 shall be knowledgeable and experienced in matters relating to physical fitness
			 and sports.
				(3)No
			 Public Health Service employee nor the spouse or dependent relative of such an
			 employee may serve as an officer or member of the Board of Directors or as an
			 employee of the Foundation.
				(4)Any individual who
			 is an officer, employee, or member of the Board of the Foundation may not (in
			 accordance with the policies developed under subsection (i)) personally or
			 substantially participate in the consideration or determination by the
			 Foundation of any matter that would directly or predictably affect any
			 financial interest of the individual or a relative (as such term is defined in
			 section 109(16) of the Ethics in Government Act, 1978) of the individual, of
			 any business organization, or other entity, or of which the individual is an
			 officer or employee, is negotiating for employment, or in which the individual
			 has any other financial interest.
				(i)General
			 PowersThe Board may complete the organization of the Foundation
			 by—
				(1)appointing
			 officers and employees;
				(2)adopting a
			 constitution and bylaws consistent with the purposes of the Foundation and the
			 provision of this Act; and
				(3)undertaking such
			 other acts as may be necessary to carry out the provisions of this Act.
				In
			 establishing bylaws under this subsection, the Board shall provide for policies
			 with regard to financial conflicts of interest and ethical standards for the
			 acceptance, solicitation and disposition of donations and grants to the
			 Foundation.4.Rights and
			 obligations of the Foundation
			(a)In
			 GeneralThe Foundation—
				(1)shall have
			 perpetual succession;
				(2)may conduct
			 business throughout the several States, territories, and possessions of the
			 United States;
				(3)shall have its
			 principal offices in or near the District of Columbia; and
				(4)shall at all times
			 maintain a designated agent authorized to accept service of process for the
			 Foundation.
				The serving
			 of notice to, or service of process upon, the agent required under paragraph
			 (4), or mailed to the business address of such agent, shall be deemed as
			 service upon or notice to the Foundation.(b)SealThe
			 Foundation shall have an official seal selected by the Board which shall be
			 judicially noticed.
			(c)PowersTo
			 carry out its purposes under section 2, and subject to the specific provisions
			 thereof, the Foundation shall have the usual powers of a corporation acting as
			 a trustee in the District of Columbia, including the power—
				(1)except as otherwise
			 provided herein, to accept, receive, solicit, hold, administer and use any
			 gift, devise, or bequest, either absolutely or in trust, of real or personal
			 property or any income therefrom or other interest therein;
				(2)to acquire by
			 purchase or exchange any real or personal property or interest therein;
				(3)unless otherwise
			 required by the instrument of transfer, to sell, donate, lease, invest,
			 reinvest, retain or otherwise dispose of any property or income
			 therefrom;
				(4)to sue and be
			 sued, and complain and defend itself in any court of competent jurisdiction,
			 except for gross negligence;
				(5)to enter into
			 contracts or other arrangements with public agencies and private organizations
			 and persons and to make such payments as may be necessary to carry out its
			 functions; and
				(6)to do any and all
			 acts necessary and proper to carry out the purposes of the Foundation.
				For
			 purposes of this Act, an interest in real property shall be treated as
			 including easements or other rights for preservation, conservation, protection,
			 or enhancement by and for the public of natural, scenic, historic, scientific,
			 educational inspirational or recreational resources. A gift, devise, or bequest
			 may be accepted by the Foundation even though it is encumbered, restricted, or
			 subject to beneficial interests of private persons if any current or future
			 interest therein is for the benefit of the Foundation.5.Protection and
			 uses of trademarks and trade names
			(a)ProtectionWithout
			 the consent of the Foundation in conjunction with the President’s Council on
			 Physical Fitness and Sports, any person who uses for the purpose of trade, uses
			 to induce the sale of any goods or services, or uses to promote any theatrical
			 exhibition, athletic performance or competition—
				(1)the official seal
			 of the President’s Council on Physical Fitness and Sports consisting of the
			 eagle holding an olive branch and arrows with shield breast encircled by name
			 President’s Council on Physical Fitness and Sports and
			 consisting, depending upon placement, of diagonal stripes;
				(2)the official seal
			 of the Foundation; or
				(3)any trademark,
			 trade name, sign, symbol, or insignia falsely representing association with or
			 authorization by the President’s Council on Physical Fitness and Sports or the
			 Foundation;
				shall be
			 subject in a civil action by the Foundation for the remedies provided in the
			 Act of July 9, 1946 (60 Stat. 427; popularly known as the Trademark Act of
			 1946).(b)UsesThe
			 Foundation, in conjunction with the President’s Council on Physical Fitness and
			 Sports, may authorize contributors and suppliers of goods or services to use
			 the trade name or the President’s Council on Physical Fitness and Sports and
			 the Foundation as well as any trademark, seal, symbol, insignia, or emblem of
			 the President’s Council on Physical Fitness and Sports or the Foundation in
			 advertising that the contributors, goods, or services when donated, supplied,
			 or furnished to or for the use of, or approved, selected, or used by the
			 President’s Council on Physical Fitness and Sports or the Foundation.
			6.Volunteer
			 statusThe Foundation may
			 accept, without regard to the civil service classification laws, rules, or
			 regulations, the services of volunteers in the performance of the functions
			 authorized herein, in the manner provided for under section 7(c) of the Fish
			 and Wildlife Act of 1956 (16 U.S.C. 742f(c)).
		7.Audit, report
			 requirements, and petition of attorney general for equitable relief
			(a)AuditsFor
			 purposes of the Act entitled An Act for audit of accounts of private
			 corporations established under Federal law, approved August 30, 1964
			 (Public Law 88–504, 36 U.S.C. 1101–1103) the Foundation shall be treated as a
			 private corporation under Federal law. The Inspector General of the Department
			 of Health and Human Services and the Comptroller General of the United States
			 shall have access to the financial and other records of the Foundation, upon
			 reasonable notice.
			(b)ReportThe
			 Foundation shall, as soon as practicable after the end of each fiscal year,
			 transmit to the Secretary of Health and Human Services and to Congress a report
			 of its proceedings and activities during such year, including a full and
			 complete statement of its receipts, expenditures, and investments.
			(c)Relief With
			 Respect to Certain Foundation Acts or Failure To ActIf the
			 Foundation—
				(1)engages in, or
			 threatens to engage in, any act, practice or policy that is inconsistent with
			 its purposes set forth in section 2(b); or
				(2)refuses, fails, or
			 neglects to discharge its obligations under this Act, or threaten to do
			 so;
				the
			 Attorney General of the United States may petition in the United States
			 District Court for the District of Columbia for such equitable relief as may be
			 necessary or appropriate.8.Authorization of
			 appropriationsFor fiscal year
			 2008, there are authorized to be appropriated such sums as may be necessary, to
			 be made available to the Foundation for organizational costs.
		
